Case 1:21-cv-00168-HG-WRP Document 1 Filed 03/31/21 Page 1 of 14        PageID #: 1




ERIC A. SEITZ
ATTORNEY AT LAW
A LAW CORPORATION

ERIC A. SEITZ                     1412
DELLA A. BELATTI                  7945
GINA SZETO-WONG                   10515
JONATHAN M.F. LOO                 10874
KEVIN A. YOLKEN                   10987

820 Mililani Street, Suite 502
Honolulu, Hawaii 96813
Telephone: (808) 533-7434
Facsimile: (808) 545-3608
E-mail(s): eseitzatty@yahoo.com
             daubelatti@yahoo.com
             szetogina@gmail.com
             jloo33138@yahoo.com
             kevinyolken@gmail.com
Attorneys for Plaintiff
CYNTHIA AKASAKI


                    IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF HAWAII

CYNTHIA AKASAKI,                          )   Civil No. 21-00168
                                          )
                     Plaintiff,           )   COMPLAINT; DEMAND FOR
                                          )   JURY TRIAL
              vs.                         )
                                          )
                                          )
HAWAII PACIFIC HEALTH;                    )
DOES 1-10,                                )
                                          )
                     Defendants.          )
                                          )
                                     COMPLAINT

      Plaintiff Cynthia Akasaki, by and through her undersigned attorneys, alleges

as follows:
Case 1:21-cv-00168-HG-WRP Document 1 Filed 03/31/21 Page 2 of 14           PageID #: 2




                          NATURE OF THE ACTION

      1.     Plaintiff Cynthia Akasaki [hereinafter “Plaintiff”] is a hearing

impaired individual who relies on auxiliary aids and services including, inter alia,

a service dog, accessible electronic and information technologies, and other

effective methods of making audio-delivered materials available to persons who

are hearing-impaired in order to independently access goods and services.

      2.     When Plaintiff visited her mother, who was at the Straub Medical

Center (“Straub”) after emergency surgery, Defendants’ employees and

representatives requested Plaintiff leave due to the presence of her guide dog and

only allowed Plaintiff on to Defendants’ premises with her dog after requiring

Plaintiff to leave a personal document at the front desk and fill out multiple forms.

      3.     When Plaintiff visited the Defendant’s Kailua Clinic (“Kailua”) to

obtain medical treatment with the assistance of her service dog. Plaintiff similarly

was denied access with her service dog until she complied with the sign-in

requests.

      4.     While receiving medical treatment and care at Hawaii Pacific Health

facilities, the Defendants discriminated against Plaintiff by failing and/or refusing

to provide auxiliary aids and services and by denying Plaintiff’s right to have her

service dog accompany her.

      5.     Because Hawaii Pacific Health is a public accommodation receiving



                                          2
Case 1:21-cv-00168-HG-WRP Document 1 Filed 03/31/21 Page 3 of 14              PageID #: 3




federal funding, the Defendants are required by applicable laws to provide Plaintiff

the full benefits of their health care services—all benefits afforded to nondisabled

individuals—thereby protecting Plaintiff from any sense of isolation and/or stigma

Plaintiff associated with her disability.

       6.     Defendants have demonstrated through their interactions with Plaintiff

that they have adopted a policy and/or pattern and practice of refusing to provide

accessible healthcare services to Plaintiff and other disabled or impaired persons

based solely upon financial and/or other impermissible considerations, and their

employees are not properly trained regarding the civil rights, communication

needs, or appropriate forms of interaction with hearing-impaired individuals.

       7.     The Defendants’ discriminatory acts and omissions send a clear

message that it is acceptable for medical providers to adopt policies, procedures,

and practices that deprive Plaintiff and other hearing-impaired individuals the

opportunity to be a full partners in their receipt of health care services.

       8.     Plaintiff   seeks   declaratory,   injunctive,   and    equitable   relief;

compensatory damages, and attorneys’ fees and costs to redress Defendant’s

unlawful discrimination on the basis of disability in violation of the Americans

with Disabilities Act (“ADA”), Section 504 of the Rehabilitation Act of 1973,

inter alia.




                                            3
Case 1:21-cv-00168-HG-WRP Document 1 Filed 03/31/21 Page 4 of 14         PageID #: 4




                                     PARTIES

      9.     Plaintiff Cynthia Akasaki was, at all relevant times hereto, a resident

of Honolulu, Hawaii. Plaintiff has a hearing impairment that has rendered her with

profound deafness in both ears.

      10.    Despite her impairment, Plaintiff relies upon her guide dog to live and

function as effectively and independently as possible.

      11.    Plaintiff is a member of a protected class under the ADA, 42 U.S.C. §

12102(2), and the regulations implementing the ADA set forth at 28 C.F.R. §§

36.101, et seq., and the Rehabilitation Act.

      12.    Defendant Hawaii Pacific Health [hereinafter “HPH”] is and has been

a Hawaii corporation, doing business in Hawaii, at all times relevant hereto.

Defendant HPH owns and operates hospitals, clinics, and other medical treatment

facilities in Honolulu, Hawaii, including both the Straub Medical Center and

Kailua Clinic.

      13.    Plaintiff is informed and believes, and thereupon alleges, Defendant

HPH’s health care facilities are places of public accommodation as defined in 42

U.S.C. §12181(7)(G), and that HPH is a recipient of federal financial assistance

thereby subject to the requirements of both the ADA and the Rehabilitation Act.

      14.    The true names and capacities, whether individual, corporate,

associate, or otherwise of the Defendants named herein as Does 1 through 10, are



                                          4
Case 1:21-cv-00168-HG-WRP Document 1 Filed 03/31/21 Page 5 of 14       PageID #: 5




unknown to Plaintiff at this time. Plaintiff will amend this Complaint to allege

their true names and capacities when known. Plaintiff is informed and believes and

thereon alleges that each of the fictitiously named Defendants is responsible in

some manner for the occurrences alleged in this Complaint.

      15.    Plaintiff alleges Defendants, including Doe Defendants, and each of

them at all times mentioned in this Complaint were the alter egos, agents and/or

employees and/or employers of their Co-Defendants and in doing the things

alleged in this Complaint were acting within the course of such agency and/or

employment and with the permission and consent of their Co-Defendants.

                         JURISDICTION AND VENUE

      16.    This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331, 1343, and

2201 for Plaintiff’s claims arising under federal law.

      17.    Venue is proper under 28 U.S.C. § 1391(a) and (b)(2) because

Defendant is subject to personal jurisdiction in this District as Defendant does

substantial business in this District, and a substantial part of the events or

omissions giving rise to these claims occurred in this District.

                           FACTUAL BACKGROUND

      18.    On December 4, 2018, when Plaintiff visited Defendant’s Straub

Medical Center located at 888 South King Street in Honolulu, Hawaii, and




                                          5
Case 1:21-cv-00168-HG-WRP Document 1 Filed 03/31/21 Page 6 of 14           PageID #: 6




attempted to independently access the medical center with the assistance of her

service dog Plaintiff was denied full and equal access due to her disability.

      19.    During a visit to the medical center, Plaintiff was made to wait in the

hallway and fill out multiple sign-in sheets before being allowed access with the

service dog. Plaintiff then was required to leave her license at the front desk,

which she did, to gain admittance to the hospital. Importantly, these requests were

only made due to the presence of the service dog.

      20.    On April 3, 2019, when Plaintiff visited the Kailua Clinic and

attempted to independently access the medical facility with the assistance of her

service dog. Plaintiff was denied access with her service dog until she complied

with special sign-in requirements.

      21.    Plaintiff was not offered any accommodation for her hearing disability

or accommodations for her service dog.

      22.    As a result of Defendants’ failures to ensure effective communications

with Plaintiff and denial of auxiliary aids and services, Plaintiff received services

that were objectively substandard, inaccessible, and inferior to those provided to

patients without hearing impairment and Plaintiff thereby was subjected to

discriminatory treatment because of her disability.

      23.    Despite the aforementioned difficulty, frustration, and unequal

treatment, Plaintiff will be compelled to seek future health care services at the



                                          6
Case 1:21-cv-00168-HG-WRP Document 1 Filed 03/31/21 Page 7 of 14             PageID #: 7




Defendants’ facilities due to the convenience of the location and her medical

insurance coverage.

      24.    As a direct and proximate result of the foregoing Plaintiff has been

denied full and equal access to Defendant’s facilities and full and equal enjoyment

of   Defendant’s      goods,   services,   facilities,   privileges,   advantages,   or

accommodations.

      25.    As a direct and proximate result of the foregoing, Plaintiff has been

denied equal participation in her medical treatment and care and has been treated

unequally by the Defendants’ failure to provide effective and accessible auxiliary

aids or services that protect Plaintiff’s privacy and independence.

      26.    If Defendants’ facility were accessible, i.e., if Defendants remediated

the access barriers described above, Plaintiff could independently and privately

utilize Defendants’ health care services and meaningfully participate in her health

care treatment.

                          FIRST CAUSE OF ACTION
                      VIOLATION OF THE ADA, TITLE III
                           [42 U.S.C. §§ 12101 et seq.]

      27.    Plaintiff restates and incorporates each and every allegation set forth

in paragraphs 1 through 26, above.

      28.    At all times relevant to this action, Title III of the Americans with

Disabilities Act (“ADA”), 42 U.S.C. §§ 12181, et seq., was in full force and effect



                                           7
Case 1:21-cv-00168-HG-WRP Document 1 Filed 03/31/21 Page 8 of 14          PageID #: 8




and applied to the Defendants’ alleged acts and/or omissions.

      29.    At all times relevant to this action, the United States Department of

Justice regulations implementing Title III of the ADA, 28 C.F.R. Part 36, were in

full force and effect and applied to the Defendants’ alleged acts and/or omissions.

      30.    At all times relevant to this action, Plaintiff has been substantially

limited in the major life activities due to her impaired hearing and is an individual

with a disability as defined under the ADA, 42 U.S.C. § 12102(2).

      31.    Defendant HPH owns, leases, and/or operates a comprehensive

system for health care services, including numerous emergency and specialty

services, which are places of public accommodation as defined under Title III of

the ADA, 42 U.S.C. § 12181(7)(F).

      32.    Title III of the ADA prohibits discrimination on the basis of disability

“in the full and equal enjoyment of the goods, services, facilities, privileges,

advantages, or accommodations of any place of public accommodations.” 42

U.S.C. § 12182(a).

      33.    Pursuant to Title III of the ADA and its implementing regulations, a

public accommodation cannot deny participation or offer unequal or separate

benefits to individuals with disabilities. 42 U.S.C. § 12182(b)(1)(A); 28 C.F.R. §§

36.202.




                                         8
Case 1:21-cv-00168-HG-WRP Document 1 Filed 03/31/21 Page 9 of 14          PageID #: 9




      34.   Pursuant to Title III of the ADA and its implementing regulations it

“shall be discriminatory to exclude or otherwise deny equal goods, services,

facilities, privileges, advantages, accommodations, or other opportunities to an

individual or entity because of the known disability of an individual with whom the

individual or entity is known to have a relationship or association.” 42 U.S.C. §

12182(b)(1)(E).

      35.   Defendants discriminated against Plaintiff on the basis of her

disability by denying access to full and equal enjoyment of the goods, services,

facilities, privileges, advantages, and/or accommodations of its places of public

accommodation, and equal opportunity to participate in and benefit from

Defendants’ health care services, in violation of the ADA.

      36.   As set out above, absent injunctive relief there is a clear risk that

Defendants’ actions will recur whenever Plaintiff seeks Defendants’ health care

services.

      37.   Plaintiff is therefore entitled to injunctive relief, as well as an award

of attorneys’ fees, costs, and disbursements pursuant to the ADA, 42 U.S.C. §

12188(a)(1) and/or common law.




                                         9
Case 1:21-cv-00168-HG-WRP Document 1 Filed 03/31/21 Page 10 of 14               PageID #: 10




                    SECOND CAUSE OF ACTION
       VIOLATION OF SECTION 504 OF THE REHABILITATION ACT
                       (Against all Defendants)

        38.    Plaintiff restates and incorporates each and every allegation set forth

  in paragraphs 1 through 37, above.

        39.    Plaintiff is an individual with a disability protected by Section 504 of

  the Rehabilitation Act. See 29 U.S.C. § 794(a); 45 C.F.R. § 84.3(j).

        40.    Defendant HPH is a recipient of federal financial assistance from the

  Department of Health and Human Services and is subject to Section 504 of the

  Rehabilitation Act and its implementing regulations. See 29 U.S.C. § 794; 45

  C.F.R. § 84.3(h).

        41.    Section 504 of the Rehabilitation Act provides that no qualified

  individual with a disability shall be subjected to disability-based discrimination

  under any program or activity receiving federal financial assistance. 29 U.S.C. §

  794(a).

        42.    Discrimination includes failing to “[a]fford a qualified handicapped

  person an opportunity to participate in or benefit from the aid, benefit, or service

  that is not equal to that afforded others,” or providing qualified handicapped

  persons with “an aid, benefit, or service that is not as effective as that provided to

  others.” 45 C.F.R. § 84.4(b)(1)(ii)-(iii); see 45 C.F.R. § 84.52(a)(2)-(3).




                                            10
Case 1:21-cv-00168-HG-WRP Document 1 Filed 03/31/21 Page 11 of 14            PageID #: 11




        43.    Section 504 requires health programs or activities that receive federal

  financial assistance and that have at least 15 employees to provide auxiliary aids

  and services, to individuals who are mobility-disabled and use wheelchairs. 45

  C.F.R. § 84.52(b), (d).

        44.    A recipient may not directly or through contractual, licensing, or other

  arrangements discriminate on the basis of disability. 45 C.F.R. § 84.4(b)(1).

        45.    Defendant HPH’s provision of health care constitutes a program or

  activity receiving federal financial assistance and, as a recipient, it is required to

  ensure that both Defendant HPH and its contractors comply with Section 504 of

  the Rehabilitation Act.

        46.    Defendant HPH has failed and is failing to meet its obligation to

  provide Plaintiff an equal opportunity to use and benefit from its health care

  programs and activities.

        47.    In failing to provide Plaintiff with accessibility, Defendant HPH has

  refused to provide the auxiliary aids and services necessary for Plaintiff to access

  and obtain medical treatment in an equally effective and timely manner that

  protects her privacy and independence.

        48.    Because Plaintiff could not independently access Defendant HPH’s

  medical facility without her service dog, she was required to take extra steps to be

  accommodated with her dog thereby impermissibly burdening the process of



                                           11
Case 1:21-cv-00168-HG-WRP Document 1 Filed 03/31/21 Page 12 of 14          PageID #: 12




  seeking and obtaining needed care and placing her medical needs and health at

  risk.

          49.   As a result of Defendants’ acts and omissions, and absent proper

  accommodations, Plaintiff has suffered and will continue to suffer irreparable harm

  from discrimination and unequal access to Defendants’ health care services and

  facilities.

          50.   Defendants’ failure to meet their obligations to communicate with

  Plaintiff in an effective manner constitute an ongoing and continuous violation of

  the ADA and the Rehabilitation Act and their implementing regulations.

          51.   Unless restrained from doing so, Defendants will continue to violate

  the ADA and the Rehabilitation Act and to inflict injuries for which Plaintiff has

  no adequate remedy at law.

          52.   Defendants’ refusal to accommodate Plaintiff in an effective manner

  was done so knowingly, deliberately, intentionally, or with deliberate indifference

  to the protected rights of Plaintiff thereby causing the injuries complained of

  herein.

                               PRAYER FOR RELIEF

          WHEREFORE, Plaintiff prays for relief as follows:




                                          12
Case 1:21-cv-00168-HG-WRP Document 1 Filed 03/31/21 Page 13 of 14           PageID #: 13




        A.     The entry of a Judgment declaring that Defendants’ policies,

  procedures, and services are discriminatory and violate the ADA and the

  Rehabilitation Act;

        B.     Interim and permanent injunctive relief requiring Defendants to make

  the identified medical facility locations to accessible to and usable by individuals

  with disabilities to the extent required by the ADA and the Rehabilitation Act.

        C.     Interim and permanent injunctive relief requiring Defendants to

  evaluate their policies, practices, and procedures to address and remedy any and all

  unreasonable discriminatory and/or burdensome affecting persons with disabilities

  and to ensure that persons with disabilities are no longer excluded, denied services,

  segregated, or otherwise treated differently and discriminated against.

        D.     Compensatory      damages     for   the   intentional   discrimination,

  humiliation, distress, and anxiety suffered by Plaintiff, pursuant to Section 504 of

  the Rehabilitation Act.

        E.     An award of      reasonable attorneys’ fees, expert fees, costs, and

  expenses to Plaintiff;

        F.     Such other and further relief as the Court deems necessary, just, and

  proper.




                                           13
Case 1:21-cv-00168-HG-WRP Document 1 Filed 03/31/21 Page 14 of 14    PageID #: 14




       Dated: Honolulu, Hawaii March 31, 2021.



                                           /s/ Eric A. Seitz
                                           ERIC A. SEITZ
                                           DELLA A. BELATTI
                                           GINA SZETO-WONG
                                           JONATHAN M.F. LOO
                                           KEVIN A. YOLKEN

                                           Attorneys for Plaintiff
                                           CYNTHIA AKASAKI




                                      14
